DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/16/2021 with respect to independent claims 1, 8 and 15 (and their respective dependent claims) have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Hunter (US Patent 5,606,690).

Claim Objections
Claims 1-2, 4-7 and 21, are objected to because of the following informalities:  In claim 1, Examiner suggests Applicant to define “bounding boxes” in line 3 rather than as being currently defined in lines 5-6. For instance line 3 should recite “the bounding boxes including a first bounding box, a second bounding box and a third bounding box” to be consistent with rest of the claim and its dependent claims.  Appropriate correction is required. Claims 2, 4-7 and 21, are objected based on their dependency on the objected base claim.
Claims 8-9, 11-14 and 22, are objected to because of the following informalities:  In claim 8, Examiner suggests Applicant to define “bounding boxes” in line 3 rather than as being currently defined in lines 5-6. For instance line 3 should recite “the bounding boxes including a first bounding box, a second bounding box and a third bounding box” 
Claims 15-16, and 18-20, are objected to because of the following informalities:  In claim 15, Examiner suggests Applicant to define “bounding boxes” in line 3 rather than as being currently defined in lines 5-6. For instance line 3 should recite “the bounding boxes including a first bounding box, a second bounding box and a third bounding box” to be consistent with rest of the claim and its dependent claims.  Appropriate correction is required. Claims 16 and 18-20, are objected based on their dependency on the objected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US PGPUB 2019/0325211 A1) and further in view of Hunter (US Patent 5,606,690).

As per claim 1, Ordonez discloses an apparatus for processing a receipt associated with a user (Ordonez, Fig. 1 and Fig. 9, and paragraphs 3 and 4), the apparatus comprising: 
optical character recognition circuitry to generate bounding boxes (Ordonez, Fig. 1:112:114), respective ones of the bounding boxes associated with groups of characters detected in the receipt (Ordonez, paragraphs 8 and 57, discloses “The OCR processor component 112 can determine for each word a corresponding bounding box enclosing that word.”), locations of the bounding boxes defined by a set of coordinates (Ordonez, paragraphs 65 and 66, discloses The OCR processor component 112 can determine for each word fragment (or word) the corresponding bounding box, and provide the coordinates of each bounding box), the bounding boxes including a first bounding box, a second bounding box and a third bounding box (Ordonez, Fig. 2, shows plurality of bounding boxes of  image/receipt after OCR being performed, and also please see paragraph 19); 
bounding box correcting circuitry to: determine if one of the bounding boxes is missing a coordinate of the set of coordinates, (Ordonez, paragraph 66 and 103, discloses updating and correcting the miss-orientation of the word fragments, here miss-orientation corresponds to claimed missing coordinate).

line connecting circuitry (Ordonez, Fig. 1:122) to form a line of the bounding boxes by connecting the third bounding box to the second bounding based on a relationship between the first bounding box and the second bounding box (Ordonez, paragraph 61, 63 and 65, discloses “the line clustering component 122 can assign words or word fragments to corresponding text lines in the receipt image 116”), the line of the bounding boxes indicative of related receipt fields (Ordonez, paragraphs 65, and 77, discloses “line cluster component 122 identifying, for each word fragment, a corresponding bounding box, and determining an orientation angle of the corresponding bounding box”); and 
creditor circuitry to generate a report based on the line (Ordonez, Fig. 1:108, and paragraphs 98 and 110, discloses textual output associated with receipt).
Although Ordonez discloses updating and correcting the miss-orientation of the word fragments (paragraph 66), however does not explicitly utilizes the claimed terminology as being claimed for instance in response to determining one of the bounding boxes is missing the coordinate, assign a default value to coordinate, said limitation would have been obvious in view of Ordonez teachings further said limitation is also well known in the art for instance Hunter discloses in response to determining one of the bounding boxes is missing the coordinate, assign a default value to coordinate (Hunter, Fig. 2:200-208, and Column 7, lines 13-15, discloses dissimilarity value being assigned to each text string).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez teachings to assign a value to the text string, as taught by Hunter.
The motivation would to provide an efficient method and system for selectively retrieving information from a document set (Column 4, lines 12-13), as taught by Hunter.

As per claim 2, Ordonez in view of Hunter further discloses the apparatus of claim 1, wherein the optical character recognition circuitry is to define the location of the first bounding box via a first set of coordinates and the location of the second bounding box via a second set of coordinates (Ordonez, paragraphs 44, 75 and 81, discloses “clustering component 122 can generate the matrix 604 based on the vertical distances”).

As per claim 4, Ordonez in view of Hunter further discloses the apparatus of claim 2, wherein the word connecting circuitry is to compare the location of the first 

As per claim 5, Ordonez in view of Hunter further discloses the apparatus of claim 1, further including range determining circuitry to determine a quantity of the bounding boxes in range of the second bounding box (Ordonez, paragraphs 57 and 66, discloses “The OCR processor component 112 may identify or determine the bounding boxes and identify the sequence (or set) of characters in each bounding box as forming a corresponding word.  The OCR processor component 112 may identify words first and then determine for each word the corresponding bounding box”).

As per claim 6, Ordonez in view of Hunter further discloses the apparatus of claim 5, wherein the line connecting circuitry is to, in response to the range determining circuitry determining the quantity is two (Ordonez, paragraphs 18, 60 and 75, discloses “A zero vertical distance between two word fragments can indicate that the two word fragments are aligned along the same vertical level in the input image”): 
determine a first association between the first bounding box and the third bounding box and a second association between the third bounding box and the second bounding box (Ordonez, paragraph 19, discloses “matching three or more consecutive word 
connect the second bounding box to the third bounding box based on the first association and the second association (Ordonez, paragraph 19, discloses “merging the three or more consecutive word fragments into a single word, responsive to matching the three or more consecutive word fragments to the one other predefined expression”).

As per claim 8, Ordonez in view of Hunter discloses a method for processing a receipt associated with a user (Ordonez, Fig. 1 and Fig. 9, and paragraphs 3 and 4), the method comprising: generating, by executing an instruction with at least one processor (Ordonez, Fig. 1:102 and paragraph 51),
For rest of the claim limitations please see the analysis of claim 1.

As per claim 9, please see the analysis of claim 2.

As per claim 11, please see the analysis of claim 4.

As per claim 12, please see the analysis of claim 5.

As per claim 13, Ordonez in view of Hunter further discloses the method of claim 12, wherein (1) the quantity is two (Ordonez, paragraphs 18, 60 and 75, discloses “A zero vertical distance between two word fragments can indicate that the two word fragments are 
connecting the second bounding box to the third bounding box based on the first association and the second association (Ordonez, paragraph 19, discloses “merging the three or more consecutive word fragments into a single word, responsive to matching the three or more consecutive word fragments to the one other predefined expression”).

As per claim 15, Ordonez discloses a non-transitory computer readable medium including instructions, which when executed, cause a processor (Ordonez, paragraph 3) to: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 16, please see the analysis of claim 2.

As per claim 18, please see the analysis of claim 4.

As per claim 19, please see the analysis of claim 5.


Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez (US PGPUB 2019/0325211 A1) and further in view of Hunter (US Patent 5,606,690) and further in view of Sampson (US Patent 9,396,540 B1).

As per claim 7, Ordonez in view of Hunter further discloses the apparatus of claim 5, wherein the line connecting circuitry is to, in response to the range determining circuitry determining the quantity is two (Ordonez, paragraphs 18, 60 and 75, discloses “A zero vertical distance between two word fragments can indicate that the two word fragments are aligned along the same vertical level in the input image”): 
Ordonez in view of Hunter does not explicitly disclose determine a spatial relationship of the first bounding box and the second bounding box; and connect the second bounding box to the third bounding box based on the spatial relationship.
Sampson discloses determine a spatial relationship of the first bounding box and the second bounding box (Sampson, Fig. 11 and 13, shows using spatial relations of words to group and classify documents); and connect the second bounding box to the third bounding box based on the spatial relationship (Sampson, Fig. 11 and 13, shows using spatial relations of words to group and classify documents).

The motivation would be to provide an efficient document management with reduced cost (Column 24, lines 56-58), as taught by Sampson.

As per claim 14, please see the analysis of claim 7.

As per claim 20, please see the analysis of claim 7.


Allowable Subject Matter
Claims 21 and 22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED HAIDER/Primary Examiner, Art Unit 2633